UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) S QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: 30 November 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-108690 RED ROCK PICTURES HOLDINGS INC. (Exact name of registrant as specified in its charter) Nevada 98-0441032 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 8228 Sunset Boulevard, 3rdFloor, Los Angeles, California 90046 (Address of principal executive offices) (Zip Code) (323) 790-1813 (Registrant’s telephone number, including area code) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of January 14, 2007: 64,534,361 shares of common stock. RED ROCK PICTURES HOLDINGS, INC. (A Development Stage Company) Form 10-QSB Three Months Ending 30 November 2007 and 2006 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion & Analysis or Plan of Operation 9 Item 3. Controls and Procedures 11 PART II - OTHER INFORMATION Item 1. Legal Proceedings 12 Item 2. Unregistered Sales of Equity securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5 Other Information 12 Item 6. Exhibits 12 1 RED ROCK PICTURES HOLDINGS INC. (A Development Stage Company) BALANCE SHEETS As At 30 November 2007 (Unaudited) 31 August 2007 (Audited) ASSETS Current Assets Cash $ 1,350 $ 9,936 Receivable 275,000 - Prepaid expenses 2,137 2,137 Advances to shareholders 23,528 - Total Current Assets 302,015 12,073 Long Term Assets Production advances and accrued interest 3,915,697 3,822,264 Total Assets $ 4,217,712 $ 3,834,337 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued liabilities $ 65,701 $ 54,468 Advances from shareholders - 68,172 Convertible note payable 369,568 - Advances from related parties 2,065,512 2,030,608 Total Liabilities 2,500,781 2,153,248 Stockholders' Equity Common stock 67,535 64,535 Additional paid-in capital 6,857,010 6,641,843 Deficit accumulated during the development stage (5,207,614 ) (5,025,289 ) Total Stockholders' Equity 1,716,931 1,681,089 Total Liabilities and Stockholders' Deficit $ 4,217,712 $ 3,834,337 The accompanying notes are an integral part to these financial statements. 2 RED ROCK PICTURES HOLDINGS INC. (A Development Stage Company) STATEMENTS OF OPERATIONS Unaudited For the Three Months Ended 30 November 2007 For the Three Months Ended 30 November 2006 For the Period from Inception to 30 November 2007 REVENUE Interest income $ 89,332 $ 1,693 $ 228,486 EXPENSES Stock based compensation 170,167 - 4,489,560 Financial 52,472 16 83,337 Office and general 18,673 10,959 107,608 Salaries and wages 14,372 11,859 192,476 Professional fees 9,973 17,013 116,618 Rent 6,000 6,000 30,000 Advertising and promotion - - 350,000 271,657 45,847 5,369,599 NET LOSS $ (182,325 ) $ (44,154 ) $ (5,141,113 ) EARNINGS (LOSS) PER WEIGHTED NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED $ 0.00 $ 0.00 WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED 62,013,856 60,390,000 The accompanying notes are an integral part to these financial statements. 3 RED ROCK PICTURES HOLDINGS INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS Unaudited For the Three Months Ended 30 November 2007 For the Period from Inception to 30November 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (182,325 ) $ (5,141,113 ) Adjustment to reconcile net earnings to net cash provided by operating activities Common shares issued for services and accounts payable - 4,686,166 Stock options compensation 170,176 482,149 Accrued interest on convertible note 17,568 17,568 Changes in operating assets and liabilities: Prepaid expenses - (1,237 ) Accounts payable and accrued liabilities 11,223 60,591 Notes receivable - (820 ) CASH FLOWS PROVIDED BY OPERATING ACTIVITIES 16,642 103,304 Production advances and accrued interest (93,432 ) (3,914,876 ) CASH FLOWS USED IN INVESTING ACTIVITIES (93,432 ) (3,914,876 ) CASH FLOWS FROM FINANCING ACTIVITIES Advances from shareholder (91,700 ) (27,559 ) Proceeds from advances from related parties 34,904 2,065,512 Issuance of common stock, net of financing fees - 1,649,969 Proceeds from convertible debenture 125,000 125,000 CASH FLOWS (USED IN) PROVIDED BY FINANCING ACTIVITIES 68,204 3,812,922 NET (DECREASE) INCREASE IN CASH (8,586 ) 1,350 CASH, BEGINNING OF YEAR 9,936 - CASH, END OF YEAR $ 1,350 $ 1,350 The accompanying notes are an integral part to these financial statements. 4 RED ROCK PICTURES HOLDINGS INC. (A Development Stage Company) NOTES TO THE FINANCIAL STATEMENTS Unaudited Three Months Ending 30 November 2007 and 2006 1.ORGANIZATION AND NATURE OF BUSINESS Nature of Business Red Rock Pictures, Inc. was incorporated on 18 August 2006 under the laws of the State of Nevada and was acquired by Red Rock Pictures Holdings Inc. (the "Company") on 31 August 2006.The Company is a development stage company that plans to engage in thebusiness of developing, financing, producing and licensing feature-length motion pictures worldwide. Organization In August 2006, Red Rock Pictures, Inc. consummated a Share Exchange Agreement, whereby 100% of its shares were acquired by Maneki Mining Inc.("Maneki"), a Nevada corporation, in exchange for 1,800,000 shares of Maneki.As a result of the transaction, the former shareholders of the Red Rock Pictures, Inc. received approximately 51% ownership of Maneki.The merger was therefore accounted for as a recapitalization of the Red Rock Pictures, Inc. into a shell company.Accordingly, the issuance of shares will be recorded by eliminating Maneki's assets, share capital and earnings. The above transaction has been accounted for as a reverse merger (recapitalization) with Red Rock Pictures, Inc. being deemed the accounting acquirer and Maneki Mining Inc. being deemed the legal acquirer.Accordingly, the historical financial information presented in the financial statements is that of Red Rock Pictures, Inc. (since 18 August 2006 the date of inception) as adjusted to give effect to any difference in the par value of the issuer’s and the accounting acquirer’s stock with an offset to additional paid in capital.The basis of the assets and liabilities ofRed Rock Pictures, Inc., the accounting acquirer, has been carried over in the recapitalization.In addition, Maneki agreed to cancel 1,500,000 shares of its common stock.The terms of the Agreement were consummated on 31 August 2006 and Maneki now owns100% of the equity interests of Red Rock Pictures, Inc.On 31 October 2006, Maneki Mining Inc. filed a certificate of amendment, changing the legal name of the corporation to Red Rock Pictures Holdings Inc. 2.
